DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 11/15/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Na (US 8,829,960).
In reference to claim 1 Na discloses in Figure 2 a semiconductor device comprising a delay loop circuit, the delay loop circuit comprising: a coarse delay circuit (110, 120) configured to generate a first delay clock signal and a second delay clock signal by delaying a reference clock signal (REF_CLK) based on a coarse delay control signal; a fine delay circuit (130) configured to generate a feedback delay locked clock signal (OUT_CLK provided to unit 180) and an output delay locked clock signal (OUT_CLK provided to driver 140) by mixing phases of the first delay clock signal and the second delay clock signal based on a fine delay control signal; a replica (180) configured to generate a feedback clock signal (FB_CLK) by delaying the feedback delay locked clock signal by a modeled delay time; a phase detector (170) configured to generate a phase detection signal by comparing phases of the reference clock signal (REF_CLK) and the feedback clock signal (FB_CLK); and a delay control circuit (150, 160) configured to generate the coarse delay control signal and the fine delay control signal based on the phase detection signal.
In reference to claim 11 Na discloses in Figure 2 an internal circuit (140) configured to operate based on the output delay locked clock signal (OUT_CLK).
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Lee (US 7,924,075).
In reference to claim 1 Lee discloses in Figure 3 a semiconductor device comprising a delay loop circuit (100), the delay loop circuit comprising: a coarse delay circuit (210) configured to generate a first delay clock signal (FCLK) and a second delay clock signal (SCLK) by delaying a reference clock signal (REFCLK) based on a coarse delay control signal (CCDL); a fine delay circuit (220) configured to generate a feedback delay locked clock signal (MIXOUT provided to unit 300) and an output delay locked clock signal (MIXOUT provided to driver 600) by mixing phases of the first delay clock signal (FCLK) and the second delay clock signal (SCLK) based on a fine delay control signal (CFDL); a replica (300) configured to generate a feedback clock signal (FBCLK) by delaying the feedback delay locked clock signal by a modeled delay time; a phase detector (400) configured to generate a phase detection signal (POUT) by comparing phases of the reference clock signal (REFCLK) and the feedback clock signal (FBCLK); and a delay control circuit (500) configured to generate the coarse delay control signal (CCDL) and the fine delay control signal (CFDL) based on the phase detection signal (PDOUT).
In reference to claim 11 Lee discloses in Figure 3 an internal circuit (600) configured to operate based on the output delay locked clock signal (MIXOUT).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses other examples of delay loop circuits including coarse and fine delay circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849